Name: 2000/593/EC: Council Decision of 26 September 2000 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2000-10-04

 Avis juridique important|32000D05932000/593/EC: Council Decision of 26 September 2000 appointing a Spanish alternate member of the Committee of the Regions Official Journal L 249 , 04/10/2000 P. 0024 - 0024Council Decisionof 26 September 2000appointing a Spanish alternate member of the Committee of the Regions(2000/593/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr JosÃ © MarÃ ­a Barreda Fontes, notified to the Council on 28 August 2000;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr MarÃ ­a Luisa Araujo Chamorro is hereby appointed an alternate member of the Committee of the Regions in place of Mr JosÃ © MarÃ ­a Barreda Fontes for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 26 September 2000.For the CouncilThe PresidentC. Tasca(1) OJ L 28, 4.2.1998, p. 19.